BUTTS, Justice,
dissenting.
I respectfully dissent. The indictments in these cases alleged, in summary, that the three appellants conspired, beginning about July 10, 1985, and continuing through July 30, 1986, that they would engage in conduct with the end result that Carr would give Ramirez $11,500.00 in consideration for his calling a special meeting as president of the Board of Trustees of the Eagle Pass Independent School District, and for his vote and recommendation to the board members present to consummate the purchase of the CEP building. Certain overt acts were alleged: 1. Ramirez called a school board meeting on July 30, 1985, with the purpose of voting for the purchase of the CEP building. 2. Carr gave Ramirez the sum of $1,500.00 on February 3, 1986, on March 24, 1986, and on April 9, 1986. Carr gave Ramirez the sum of $1,000.00 on April 17, 1986, on April 30, 1986, and on May 9, 1986. On June 6, 1986, Carr gave Ramirez the sum of $1,500.00, and on June 13, 1986, the sum of $1,000.00.
*117Other overt acts alleged were: On July 10, 1985, Minton and Carr went to the office of the Superintendent of the Eagle Pass Independent School District. Minton informed the Superintendent they had the majority of votes needed in favor of the purchase of Carr’s building and for the Superintendent not to oppose the purchase. On July 30, 1986, Minton stated to the grand jury that he had received from Carr through Ramirez $11,200.00 as campaign contributions.
Minton was a Maverick County Commissioner at the time of the alleged offense. Ramirez was the president of the Board of Trustees of the school district. Carr was the owner of the CEP building.
The standard for review in a circumstantial evidence case is whether any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Carlsen v. State, 654 S.W.2d 444, 449 (Tex.Crim.App.1983). This standard was announced in Jackson v. Virginia, 443 U.S. 307, 319-319, 99 S.Ct. 2781, 2788-2789, 61 L.Ed.2d 560 (1979), which heeded due process requirements of proof beyond a reasonable doubt as previously mandated by In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970).
In its Opinion on Rehearing, the Carlsen court quoted from Jackson v. Virginia:
[T]he critical inquiry on review of the sufficiency of the evidence to support a criminal conviction must be not simply to determine whether the jury was properly instructed, but to determine whether the record evidence could reasonably support a finding of guilt beyond a reasonable doubt. But this inquiry does not require a court to ‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’ (citation omitted) Instead, the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. (citation omitted) This familiar standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Once a defendant has been found guilty of the crime charged, the factfinder’s role as weigher of the evidence is preserved through a legal conclusion that upon judicial review all of the evidence is to be considered in the light most favorable to the prosecution. The criterion thus impinges upon ‘jury’ discretion only to the extent necessary to guarantee the fundamental protection of due process of law....
Carlsen v. State, 654 S.W.2d at 448-449 (citations omitted). Noting that the “exclusion of outstanding hypotheses” analysis would still apply in circumstantial evidence cases when the Jackson v. Virginia standard of review was employed, the Court further elaborated:
By the nature of circumstantial evidence, in order to determine it rationally establishes guilt beyond a reasonable doubt, a process of elimination must be used.
It is clear, however, that the application of the “exclusion of outstanding reasonable hypotheses” analysis is not an element of the standard of review required.
The task of the reviewing court is not to ask whether we believe that the evidence at trial established guilt beyond a reasonable doubt; it is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier could have found the essential elements of the crime beyond a reasonable doubt. Girard v. State, 631 S.W.2d 162, 163 (Tex.Crim.App.1982). It is required that this court examine all of the evidence. We should not simply focus on only part of the evidence, that is, the evidence which supports the hypothesis.

The Defense’s Theory

The defensive theory in the present ease was that Ramirez received money from Carr and gave the cash from those checks, as campaign contributions, to Minton, who was running for his office of County Commissioner. Evidence showed that Ramirez received the checks from Carr which were *118made out to Ramirez for a period of several months.
Minton first testified before the grand jury, however, that he received only $600.00 from Carr. He subsequently gave the grand jury a conflicting written statement that he had received campaign contributions in the sum of $11,200.00 from Carr, according to figures supplied to him’ by Ramirez, but he had no personal knowledge of this at the time he had given the $600.00 figure. There were no records made of the Carr money Minton said he received. It is also undisputed that Minton did not file a sworn statement of campaign contributions in compliance with the election laws which would show the source, the dates, and the amounts received.

What the Jury Could Consider As Evidence of The Agreement

In evidence was the testimony of the Superintendent of the school district that Minton and Carr came to him to tell him the votes needed to purchase the CEP building were already committed and to advise, the Superintendent, who they knew opposed the purchase, not to take any position at that time opposing the purchase. It is significant that Minton, as County Commissioner, had no official duty regarding purchase of school real property in Eagle Pass. Also in evidence was the testimony of other witnesses that the CEP building had never, and did not on July 30, 1985, meet the requirements of the school system and, further, that the purchase of the CEP building had been repeatedly rejected by the school board at other meetings during the past several years. There was evidence that other members of the School Board, who were not present at the called meeting due to other previously scheduled events, were opposed to purchasing the property. Thus, it was assured before the meeting, which was specially called by Ramirez to convene during the absence of opposition board members, that there would be no opposition to the purchase of the building. Only three votes of a possible seven-vote school board carried the purchase.

The State’s Theory

The State’s theory was that the agreement between the three principals was entered into prior to Minton and Carr going to see the Superintendent to be assured he would not oppose the purchase at the school board meeting. Further, the theory was that Ramirez’ unofficial “treasurer” post in Minton’s campaign afforded the optimal position for him to pretend to funnel the money into the political campaign when, in actuality, the money would go to Ramirez as consideration for his vote and calling the meeting. Thus, a “cover-up,” campaign contributions, existed in the event the necessity to have one arose.
It is readily apparent how “campaign contributions” became the focal point of the trial, and much of the evidence concerned this subject. In its charge to the jury, the court defined “benefit” and specifically included this admonition: “but does not include a contribution made and reported in accordance with law.” “Campaign contribution” was defined as a contribution to a candidate or political committee that is offered or given with the intent that it be used in connection with a campaign for elective office or on a measure.
Bribery was defined:
A person commits bribery if he intentionally or knowingly offers, confers, or agrees to confer on another, or solicits, accepts, or agrees to accept from another: any benefit as consideration for the recipients’s decision, opinion, recommendation, vote or other exercise of discretion as a public servant, party official, or voter.
The jury was instructed it could not consider the testimony that Minton had failed to file his contribution report for any purpose unless it believed that conduct beyond a reasonable doubt and then only for the limited purpose of determining the intent of Minton, if any, to commit the offense of conspiracy as alleged.
The jury was instructed that in order to find Carr guilty of conspiracy to commit bribery, it must find beyond any reasonable doubt that Ramirez was the intended recipi*119ent of a benefit, and that such benefit was not intended as a campaign contribution to Minton. It was instructed that a campaign contribution is not a benefit. It was stated that in order to constitute a bribe, a specific official act must be the object of a benefit. The jury was told if it was not convinced beyond any reasonable doubt that Ramirez was the intended recipient of a benefit, and that such benefit was not intended to operate as a campaign contribution to Minton, then the jury must find him not guilty. Another similar instruction was also submitted, which required a verdict of not guilty unless these same matters were found beyond any reasonable doubt.
The same kind of instructions were given as to all the appellants. Next the jury was instructed on bribery, specifically that the law requires that one confer or accept a “benefit” as consideration for the recipient’s vote. “That law, however, expressly excepts a ‘political contribution’ from the statutory definition of ‘benefit’.... ” The jury was instructed that it must be convinced beyond any reasonable doubt that Carr did not intend the same to be a political contribution to Minton. Otherwise, the jury must return a not guilty verdict.
The hypothesis of the appellants was fully explored by the factfinder at trial. It was not raised on appeal for the first time. In Anderson v. State, 701 S.W.2d 868 (Tex.Crim.App.1985), cert. denied, 479 U.S. 870, 107 S.Ct. 239, 93 L.Ed.2d 163 (1986), a circumstantial evidence case, that defendant argued there were outstanding reasonable hypotheses (that a murder was committed when the deceased became hysterical and threatened the defendant, and that the evidence supported a drug transaction as well as a robbery, thereby establishing a hypothesis other than that of the defendant’s guilt). The Anderson court explained:
Appellant confuses the standard for review in a circumstantial evidence case with the manner of its application. An alternate hypothesis of guilt is not a standard by which evidence sufficiency is measured: it is a ‘guideline for assaying whether a rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ Carl-sen, supra at 450. Thus, simply because appellant presented a different version of the events, the evidence is not rendered insufficient.
It was also noted that the jury was the ultimate trier of fact. As such, it had the duty of resolving conflicting testimony and the option of accepting or rejecting the defendant’s evidence. Simply because the jury found the defendant’s evidence unconvincing is not grounds for finding insufficient evidence to support the verdict. Anderson v. State, 701 S.W.2d at 872-73.
There was evidence in this case which raised the alternate hypothesis of campaign contributions. The defensive theory of the alternate hypothesis, which required the jury to make specific findings of fact, was squarely and properly presented to the jury as factfinder. By its finding of guilt, the jury affirmatively rejected the alternate hypothesis of campaign contributions. It cannot be concluded by the appellate court that the jury did not determine that issue. The instructions were copious on the alternate hypothesis. There was evidence presented of the alleged agreement and overt acts, and the jury was thoroughly instructed on the law as it applied to campaign contributions. The inescapable conclusion is that the jury found these sums of money were not campaign contributions.
In Acevedo v. State, 633 S.W.2d 856 (Tex.Crim.App.1982) the court cited Griffin v. State, 614 S.W.2d 155, 159 (Tex.Crim.App.1981):
[T]he critical inquiry on review of sufficiency of the evidence to support a criminal conviction must not be simply to determine whether the jury was properly instructed, but to determine whether the record evidence could reasonably support a finding of guilt beyond a reasonable doubt. But this inquiry does not require a court to ‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’ (citations omitted) Instead, the relevant question is whether, after viewing the *120evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
Acevedo v. State, 633 S.W.2d at 857. It is only when no rational trier of fact could have found guilt beyond a reasonable doubt that a conviction cannot constitutionally stand. Applying this standard to the case before us, this court should hold the evidence was sufficient to support the convictions. The majority opinion focuses on the evidence which it believes to be convincing and ignores the evidence which proved to the factfinder at trial the elements of the offense of conspiracy.
On hearing the evidence, the jury could conclude that Minton, who as a candidate, under the law, must report all contributions, faced a dilemma when he appeared before the grand jury. He faced only a civil sanction for failure to report a contribution, whereas, he faced a criminal perjury charge if he submitted a false sworn campaign contributions report that he actually received the money from all the checks as campaign contributions. The jury implicitly found that he made the choice not to file a sworn campaign contributions report because of the possible criminal consequences, and that deliberate choice signified the sworn account would be false. Under those circumstances and the instructions it received, the jury could find the requisite intent to commit the offense of conspiracy on the part of Minton. Further, the jury implicitly found, based on the evidence, that the cash from the Ramirez checks never became campaign contributions.
The jury could find that Minton had no suitable official reason in accompanying Carr and that his only purpose was to forewarn the superintendent about the guaranteed sale and to be assured that the Superintendent refrained from bringing his adverse opinions to the attention of the voting board members. The jury had reason to question why a county commissioner was inappropriately involved in the purchase of the building. The jury could thus find that Minton was carrying out his part of the agreement, which was to guarantee that the Superintendent, an influential official, abstained from active opposition to the purchase of the CEP building.
This court cannot become the “thirteenth juror” and substitute its finding for that of the jury. We are prohibited from becoming factfinders by two statutes: TEX. CODE CRIM.PROC.ANN. art. 36.13 (Vernon 1981) and art. 38.04 (Vernon 1979). The jurors are the exclusive triers of the facts and judges of the credibility of the witnesses. The jury had the duty of resolving conflicting testimony and the option of accepting or rejecting appellants’ evidence. Simply because the jury found appellants’ evidence unconvincing is not grounds for finding insufficient evidence to support the verdict. See Little v. State, 758 S.W.2d 551, 563 (Tex.Crim.App.1988) citing Anderson v. State, supra. When a question is raised concerning the sufficiency of the evidence, we are obligated to view all the evidence in the light most favorable to the jury’s verdict. The majority opinion fails to apply this standard and, as a result, utilizes the reasonable hypothesis standard of review incorrectly. It finds the hypothesis offered as the defensive theory was proved and that the State did not disprove it. However, the jury as factfinder rejected the testimony and evidence concerning the alternate hypothesis, as was its prerogative, and did find that the State proved all of the elements of the offense, thereby negating the hypothesis.
The pivotal point in this case is that the jury was given thorough and detailed instructions on “campaign contributions” by the trial court. The jury in this case was therefore literally required to resolve the conflicting facts surrounding the State’s case and the alternate hypothesis presented by the defense. That unusual circumstance must be given consideration in our appellate review. We cannot now become the factfinder.
I would conclude that after viewing the evidence in the light most favorable to the jury verdict, any rational trier of fact could find the essential elements of the crime beyond a reasonable doubt. The evidence *121supports a finding of guilt beyond a reasonable doubt.
For these reasons, I respectfully dissent. The jury’s verdict should be affirmed.